      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 1 of 26



 1   James R. Hawkins, Esq. SBN 192925
     Gregory Mauro, Esq. SBN 222239
 2   Samantha A. Smith, Esq. 233331
     Michael Calvo, Esq. SBN 314986
 3   JAMES HAWKINS APLC
 4   9880 Research Drive, Suite 200
     Irvine, CA 92618
 5   TEL: (949) 387-7200
     FAX: (949) 387-6676
 6   Email: James@jameshawkinsaplc.com
 7   Greg@jameshawkinsaplc.com
     Samantha@jameshawkinsaplc.com
 8   Michael@jameshawkinsaplc.com
 9   Attorneys for Plaintiff, SANDRA QUINTANILLA
10   on behalf of herself and all others similarly situated

11                                 UNITED STATES DISTRICT COURT

12                               SOUTHERN DISTRICT OF NEW YORK

13   SANDRA QUINTANILLA individually and on                 Case No. 1:20-cv-06261-PAE
     behalf of all others similarly situated
14
                                                            THIRD AMENDED CLASS ACTION
15          Plaintiff,                                      COMPLAINT

16   vs.                                                      1) Violation of California Consumer
                                                                 Legal Remedies Act, California Civil
17
     WW INTERNATIONAL, INC., dba WEIGHT                          Code §§ 1750, et. seq. (injunctive relief
18   WATCHERS, a Virginia Corporation                            only);
                                                              2) Violation of California’s Unfair
19          Defendants.                                          Competition Law, California Business
                                                                 & Professions Code §§ 17200, et. seq.;
20
                                                              3) Violation of California’s False
21                                                               Advertising Law, California Business
                                                                 & Professions Code §§17500, et. seq.;
22                                                            4) Money Had and Received;
                                                              5) Unjust Enrichment;
23                                                            6) Breach of Contract; and
24                                                            7) Violation of California’s Weight Loss
                                                                 Contracts Act §§ 1694.5 et. seq.
25
                                                              JURY TRIAL DEMANDED
26
27
28

                                                      -1-

                                THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 2 of 26



 1           Plaintiff SANDRA QUINTANILLA (hereinafter “Plaintiff”) individually and on behalf
 2   of all others similarly situated assert claims against Defendants WW INTERNATIONAL, INC.,
 3   dba WEIGHT WATCHERS (hereinafter “WEIGHT WATCHERS” or “Defendants”) as follows:
 4
                                                       I.
 5
                                              INTRODUCTION
 6
              1.     This is a consumer protection class action pursuant to Fed.R.Civ.P. 23 and its
 7
     counterparts brought against Defendants and any subsidiaries and affiliated companies on behalf
 8
     of Plaintiff and all others similarly situated.
 9
              2.     WEIGHT WATCHERS is a global company specializing in providing services for
10
     a monthly fee to assist in healthy habits, including weight loss and maintenance, and fitness.
11
     WEIGHT WATCHERS has “Workshop” locations across the United States, including in
12
     California. On March 16, 2020, as the Coronavirus pandemic grew throughout the world,
13
     Defendants closed all of its Workshop locations across the country, preventing Plaintiff and others
14
     from using all the services covered by the monthly Workshop Membership fee. Despite not
15
     offering all of its promised services, WEIGHT WATCHERS continues to unlawfully and unfairly
16
     charge the full monthly Workshop Membership fee. Plaintiff seeks to recover monies for loss of
17
18   use of the monthly Workshop services.

19            3.     Plaintiff seeks relief in this action individually and on behalf of all of consumers

20   nationwide, and in the State of California, who paid the full monthly Workshop Membership fees

21   after Defendants closed access to its Workshop locations without any refund.

22                                                     II.

23                                     JURISDICTION AND VENUE

24            4.     This Court has original jurisdiction over the controversy pursuant to 28 U.S.C.
25   §1332(d) because there are more than 100 class members and the aggregate amount in
26   controversy exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least one class
27   member is a citizen of a state different from Defendant. This Court has personal jurisdiction over
28   the Defendants because they have sufficient minimum contacts in the State to render the exercise
                                                       -2-

                                 THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 3 of 26



 1   of jurisdiction by this Court proper and necessary. Defendants intentionally avail themselves of
 2   the markets within this State through the promotion, sale, marketing, and distribution of their
 3   services.
 4
             5.     Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part
 5
     of the events or omissions giving rise to the claim(s) occurred in this judicial district. Defendants
 6
     are within the jurisdiction of this Court for service of process purposes. The unlawful acts alleged
 7
     herein have a direct effect on Plaintiff and those similarly situated. Venue is further proper here
 8
     in accordance with Weight Watchers’ terms and conditions, which designate that all disputes
 9
     arising under the membership agreement shall be filed only in the state or federal courts located
10
     in New York County in the state of New York.
11
                                                      III.
12
                                                  PARTIES
13
             6.     Plaintiff is a citizen of California, residing in Santa Paula, California. At all
14
     relevant times, Plaintiff was enrolled in a WEIGHT WATCHERS’ Workshop Membership
15
     program and has been paying a monthly fee.
16
             7.     Defendant WEIGHT WATCHERS is a Virginia corporation with its
17
18   headquarters, upon information and belief, located at 675 Avenue of the Americas, New York,

19   NY. Defendant operates and maintains over 3,000 brick and mortar Workshop locations across

20   the United States, including California.

21           8.       Plaintiff will seek leave of court to amend this Complaint to reflect the true

22   names and capacities of the Defendants designated hereinafter as DOES when such identities

23   become known.

24           9.       Plaintiff is informed and believes, and based thereon alleges, that Defendants
25   acted in all respects pertinent to this action as the agent of the other Defendants, carried out a
26   joint scheme, business plan or policy in all respects pertinent hereto, and the acts of each
27   Defendant are legally attributable to the other Defendants.
28

                                                      -3-

                                THIRD AMENDED CLASS ACTION COMPLAINT
         Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 4 of 26



 1                                                              IV.
 2                                             FACTUAL BACKGROUND
 3            10.     Defendants operate nationwide weight loss support programs and have a
 4
     website (https://www.weightwatchers.com/us/) to enroll. WEIGHT WATCHERS offer three
 5
     types of membership subscriptions – Digital Membership, Workshop + Digital Membership,
 6
     and Personal Coaching +Digital Membership.
 7
               a.     The Digital Membership provides electronic access only via the WEIGHT
 8
                      WATCHERS’ website and app. This is the least expensive membership option,
 9
                      offered at a standard monthly plan rate of $20.95.1
10
               b.     The Workshop + Digital Membership provides all of the benefits of the Digital
11
                      Membership, plus access to “in-person coaching and community-based learning
12
                      through [WEIGHT WATCHERS’] weekly Workshops.” The Workshops +
13
                      Digital Membership is offered at a standard monthly plan rate of $44.95.
14
               c.     The Personal Coaching + Digital Membership provides all of the benefits of the
15
                      Workshop + Digital Membership, plus one-on-one personal coaching. The
16
                      Personal Coaching + Digital Membership is offered at a standard monthly rate
17
18                    of $54.95.2

19            11.     On its website, WEIGHT WATCHERS touts that it holds more than 40,000 in-

20   person Workshop meetings each week where members receive group support and learn about

21   healthy eating patterns, behavior modification and physical activity.

22   (https://www.weightwatchers.com/about/crp/index.aspx).

23            12.     In or around November 17, 2018, Plaintiff signed up for the Workshop + Digital

24   Membership at a monthly membership rate of $44.95. Plaintiff signed up for this program, in
25   part, because she wanted to participate in the weekly in-person support meetings.
26
27   1
       Membership pricing may vary slightly by location.
     2
       The Workshop + Digital Membership and Personal Coaching + Digital Membership are collectively referred to,
28   throughout this complaint, as “Workshop Memberships.”

                                                          -4-

                                    THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 5 of 26



 1           13.    On March 16, 2020, as the coronavirus pandemic spread throughout the United
 2   States, Defendants closed all of its physical Workshop locations and prevented members from
 3   accessing any in-person services associated with the Workshop Membership programs.
 4
             14.    Despite closing its locations and not offering all promised in-person Workshop
 5
     services, after March 16, 2020, WEIGHT WATCHERS continued charging its members full
 6
     monthly membership fees for the in-person Workshop Memberships.
 7
             15.    On March 18, 2020, Plaintiff’s full monthly fee of $44.95 for the Workshop +
 8
     Digital Membership was debited from Plaintiff’s account.
 9
             16.    On    May    11,   2020,   Plaintiff contacted   Defendants’     customer service
10
     department via its online chat function, seeking to cancel her membership. Instead of refunding
11
     Plaintiff and cancelling her membership, Defendants encouraged Plaintiff to try the electronic
12
     (virtual) program and, in turn, offered to provide the next two months for free. As such,
13
     Defendants did not debit Plaintiff for the next two payment cycles.
14
             17.    Thereafter, Defendants continued to debit Plaintiff the regular monthly fee of
15
     $44.95, and continues to do so to date, even though Defendants’ physical Workshop locations
16
     remain closed. Plaintiff was at no time reimbursed for any part of her monthly fee.
17
18           18.    After the closure of its physical Workshop locations, Defendants downgraded

19   Workshop Memberships to memberships equivalent to the Digital Membership by only offering

20   electronic access to its services originally provided via its brick and mortar Workshop locations.

21   Despite unilaterally downgrading all members to a Digital Membership, which is offered at a

22   lower cost than the memberships offering in-person Workshop services (see ¶ 10, above),

23   Defendants unfairly and unlawfully charged, and continues to charge, its members the full

24   monthly membership fees for the in-person Workshop Memberships.
25           19.    Indeed, Paragraph 7 of Defendants’ Terms and Conditions titled “Refunds”
26   recognizes consumers’ reasonable expectation to have access to Workshop locations as it carves
27   out an exception to Defendants’ rigid nonrefundable membership policy in the event of
28   Workshop closures. Specifically, it states in the event a consumer wishes to cancel a membership
                                                     -5-

                                THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 6 of 26



 1   due to a Workshop closure “prior to the end of a period for which [the consumer] incurred a
 2   charge, then, with the exception of any fixed upfront fee [Defendant] may have charged,
 3   Defendant will refund any unused portion of such period.”
 4
             20.    Plaintiff and Class Members relied on Defendants’ representations regarding in-
 5
     person Workshop services when signing up for the Workshop Memberships and had a reasonable
 6
     expectation, based on Defendants’ representations, that all in-person Workshop services would
 7
     be provided at that price.
 8
             21.    Plaintiff and Class Members were injured when they were forced to pay the full
 9
     Workshop Membership prices after Defendants unilaterally downgraded all memberships to an
10
     electronic-only membership equivalent to the Digital Membership. Had Plaintiff and Class
11
     Members known Defendants would charge the full monthly Workshop Membership prices for
12
     even when Plaintiff and Class Members did not have access to any Workshops, they either would
13
     not have signed up for the in-person Workshop Memberships or paid much less for those
14
     memberships.
15
             22.    As of date, Defendants have not issued/offered refunds after unilaterally
16
     downgrading the Workshop Memberships to Digital equivalent memberships. By not doing so,
17
18   Defendants are able to unlawfully and unfairly profit tens of millions of dollars at Plaintiff’s and

19   Class Members’ expense.

20                                                          IV.

21                                 CLASS DEFINITION AND ALLEGATIONS

22
             23.    Pursuant to Fed.R.Civ.P. Rule 23(a) (1)-(4) and 23(b) (3), this action is brought
23
     and may be properly maintained as a class action. This action satisfies the ascertainability,
24
     numerosity, typicality, commonality, adequacy, predominance, and superiority requirements of
25
     those provisions.
26
27
28

                                                      -6-

                                  THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 7 of 26



 1           24.    Pursuant to Federal Rules of Civil Procedure 23, Plaintiff brings this action on

 2   behalf of herself and on behalf of all members of the following class and subclass of similarly

 3   situated individuals (hereinafter collectively “Class Members”):

 4                 Class:

 5                 All individuals in the United States who paid monthly membership fees to
                   Defendants for a Workshop Membership program that included access to services
 6
                   at Defendants’ Workshop locations from March 16, 2020, to a date to be
 7
                   determined.
 8
                   California Subclass:
 9
                   All individuals in California who paid monthly membership fees to Defendants for
10
                   a Workshop Membership program that included access to services at Defendants’
11
                   Workshop locations from March 16, 2020 to a date to be determined.
12
13           25.    Excluded from the Class Members are (1) Defendants, each of its corporate
14   parents subsidiaries and affiliates, officers and directors, and any entity in which Defendants
15   have a controlling interest; (2) persons who properly and timely request to be excluded; and (3)
16   the legal representatives, successors, or assigns of any such excluded person or entities.
17           26.    Numerosity. The Class Members consists of thousands, if not hundreds of
18   thousands, of WEIGHT WATCHERS customers and is thus so numerous that joinder of all
19   members is impractical. Although the exact number of members is currently unknown to
20   Plaintiff, the identities and addresses of the Class Members can be readily determined from
21
     business records maintained by Defendants.
22
             27.    Typicality. Plaintiff’s claims are typical of those belonging to Class Members
23
     and stem from Defendants’ improper and illegal practices as alleged in this complaint. Plaintiff
24
     is advancing the same claims and legal theories on behalf of herself and all members of the Class.
25
             28.    Adequacy of Representation. Plaintiff will fairly and adequately protect the
26
     interests of the members of the Class Members. Plaintiff has retained highly competent counsel
27
     and experienced class action attorneys to represent her interests and that of the Class Members.
28

                                                     -7-

                                 THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 8 of 26



 1   Plaintiff and her counsel have the financial resources to adequately and vigorously litigate this
 2   class action. Plaintiff has no adverse or antagonistic interests to those of the Class. Plaintiff is
 3   willing and prepared to serve the Court and the Class Members in a representative capacity with
 4
     all of the obligations and duties material thereto and is determined to diligently discharge those
 5
     duties by vigorously seeking the maximum possible recovery for Class Members.
 6
             29.    Common questions of law and fact predominate over any individualized
 7
     questions affecting Class Members. Such questions include, but are not limited to:
 8
                    a.      Whether Defendants should refund or credit Plaintiff and Class Members
 9
     for monthly membership fees paid after March 16, 2020;
10
                    b.      Whether Plaintiff and Class Members are entitled to declaratory relief;
11
                    c.      Whether Plaintiff and Class Members are entitled to preliminary or
12
     permanent injunctive relief, or other equitable relief, against Defendants;
13
                    d.      Whether Defendants’ alleged conduct violates public policy;
14
                    e.      Whether a breach of contract including a breach of the implied covenant of
15
                            good faith and fair dealing occurred; and
16
                    f.      Whether the alleged conduct constitutes violations of the laws asserted.
17
18           30.    Superiority. A class action is superior to other available methods for the fair and

19   efficient adjudication of this controversy since individual joinder of all Class Members is

20   impractical. The injuries suffered by individual Class Members are, though important to them,

21   relatively small compared to the burden and expense of individual prosecution needed to address

22   Defendants’ conduct. Furthermore, even if Class Members could afford such individualized

23   litigation, the court system could not. Individualized litigation would create the danger of

24   inconsistent or contradictory judgments arising from the same set of facts. Individualized litigation
25   would also increase the delay and expense to all parties and the court system from the issues raised
26   by this action. By contrast, the class action device provides the benefits of adjudication of these
27   issues in a single proceeding, economies of scale, and comprehensive supervision by a single court,
28   and presents no unusual management difficulties under the circumstances here.
                                                      -8-

                                THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 9 of 26



 1           31.    Plaintiff cannot be certain of the form and manner of a proposed notice to Class
 2   Members until the Class is finally defined and discovery is completed regarding the identity of
 3   Class Members. Plaintiff anticipates, however, that notice by mail or email will be given to Class
 4
     Members who can be identified specifically. In addition, notice may be published in appropriate
 5
     publications, on the Internet, in press releases and in similar communications in a way that is
 6
     targeted to reach class members. The cost of notice, after class certification, trial, or settlement
 7
     before trial, should be borne by Defendants.
 8
             32.    Unless a Class is certified, Defendants will retain monies received as a result of its
 9
     conduct that were taken from Plaintiff and Class Members. Unless a Class-wide injunction is
10
     issued, Defendants will continue to commit the violations alleged, and the members of the Class
11
     and the general public will continue to be deceived
12
             33.    Plaintiff reserves the right to modify or amend the definition of the proposed Class
13
     at any time before the Class is certified by the Court.
14
                                                      VI.
15
                                          CAUSES OF ACTION
16
                                           First Cause of Action
17
18                     Violation of California Consumer Legal Remedies Act (“CLRA”),

19                            California Civil Code §§ 1750 (injunctive relief only)

20           34.    Plaintiff repeats and incorporates herein by reference every allegation set forth

21   above, as though fully set forth herein.

22           35.    Plaintiff brings this claim individually and on behalf of the proposed Class

23   Members against Defendants.

24           36.    Plaintiff and Class Members are consumers, as defined by California Civil Code
25   §1761(d), who paid fees for use of Defendants’ services for personal purposes. Defendants’
26   program is a “service” within the meaning defined by California Civil Code §1761(b).
27           37.    Defendants’ retention of Plaintiff’s and Class Members’ monthly membership fees
28   without providing all promised benefits of the membership, including full in-person access to
                                                     -9-

                                THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 10 of 26



 1   services at Workshop locations, is an unfair business practice in violation of CLRA.
 2           38.    Defendants violated and continue to violate the CLRA by engaging in the following
 3   practices, proscribed by California Civil Code § 1770(a), in transactions with Plaintiff and the
 4
     Class which were intended to result in, and did result in, the sale of Defendants’ monthly
 5
     membership program:
 6
                    (5) Representing that goods or services have…characteristics…uses, benefits…that
 7
                    they do not have…;
 8
                    (7) Representing that goods or services are if a particular standard, quality or
 9
                    grade…if they are of another;
10
                    (9) Advertising goods or services with the intent not to sell them as advertised; and
11
                    (16) Representing that the subject of a transaction has been supplied in accordance
12
                    with a previous representation when it has not.
13
             39.    Defendants violated the CLRA by representing and failing to disclose material facts
14
     regarding its monthly membership program, as described above, when they knew, or should have
15
     known, that the representations were false and misleading and that the omissions were of material
16
     facts they were obligated to disclose.
17
18           40.    Plaintiff and the Class Members acted reasonably when they purchased and paid

19   for a WEIGHT WATCHERS program expecting continued use of its original promised services.

20   Plaintiff and the Class suffered injuries caused by Defendants because they have paid for and been

21   deprived of the full value of Defendants’ services.

22           41.    Plaintiff and the other Class Members’ injuries were proximately caused by

23   Defendants’ fraudulent and deceptive business practices. However, Plaintiff and the other Class

24   Members reserve any claim for damages under the CLRA and by this Complaint bring only an
25   action for injunctive relief under the CLRA pursuant to § 1782(d) of the Act.
26           42.     Pursuant to California Civil Code §1782(d), Plaintiff and the Class seek a Court
27   order enjoining the above-described wrongful acts and practices of Defendants.
28           43.    Pursuant to § 1782 of the Act, Plaintiff provided Defendants with written notice of
                                                    - 10 -

                               THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 11 of 26



 1   its violations of the CLRA on May 21, 2020, which is attached hereto as Exhibit A demanding
 2   that Defendants rectify the problems associated with the actions detailed above and give notice to
 3   all affected consumers of Defendants’ intent to so act.
 4
             44.    Defendants have failed to rectify or agree to rectify the problems associated with
 5
     the action detailed above and give notice to all affected consumers within 30 days of the date of
 6
     written notice pursuant to § 1782 of the Act. Accordingly, Plaintiff seeks actual, punitive, and
 7
     statutory damages, as appropriate, under § 1780 of the Act.
 8
             45.    Pursuant to §1780(d) of the Act, attached hereto as Exhibit B is the affidavit
 9
     showing that this action has been commenced in the proper forum.
10
             46.    WHEREFORE, Plaintiff, and the Class Members she seeks to represent, request
11
     relief as described herein and below.
12
                                                Second Cause of Action
13
                                        Violation of Unfair Competition Law
14
                                         (Bus. & Prof. Code, §§ 17200-17208)
15
             47.    Plaintiff repeats and incorporates herein by reference every allegation set forth
16
     above, as though fully set forth herein.
17
18           48.    Plaintiff brings this claim individually and on behalf of the Class Members.

19           49.    Business & Professions Code Section 17200 provides:

20                  As used in this chapter, unfair competition shall mean and include any unlawful,

21                  unfair, or fraudulent . . . business act . . .

22           50.    Defendants’ retention of the monthly fees without providing the full services

23   promised, as set forth above, constitutes unlawful and/or unfair business acts or practices.

24           51.     A business act or practice is “unlawful” if it violates any established state or federal
25   law.
26           52.    In the course of conducting business, Defendants committed unlawful business
27   practices by making the misrepresentation and omissions described herein. Defendants violated
28   Cal. Civ. Code §§ 1572, 1573, 1694.5, 1709, 1711, 1770(a)(5), (7), (9) and (16); California
                                                       - 11 -

                                THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 12 of 26



 1   Business & Professions Code §§ 17500 et seq.; and the common law, including breach of contract.
 2   Defendants’ above-described wrongful acts and practices constitute actual and constructive fraud
 3   within the meaning of Civil Code §§ 1572 and 1573, as well as deceit, which is prohibited under
 4
     Civil Code §§ 1709 and 1711.
 5
                53.   Plaintiff and the Class reserve the right to allege other violations of law, which
 6
     constitute other unlawful business acts or practices. Such conduct is ongoing and continues to this
 7
     date.
 8
                54.   A business act or practice is “unfair” under the Unfair Competition Law if the
 9
     reasons, justifications and motives of the alleged wrongdoer are outweighed by the gravity of the
10
     harm to the alleged victims.
11
                55.   Defendants’ acts and practices, as described above, has the effect of misleading
12
     consumers into believing they will have full access to all of the program benefits by paying the
13
     monthly fee.
14
                56.   As a result of the conduct described above, Defendants have been, and will continue
15
     to be, unjustly enriched at the expense of Plaintiff and members of the proposed Class.
16
     Specifically, Defendants have been unjustly enriched by the profits it has obtained from the
17
18   monthly fees paid by Plaintiff and the Class.

19              57.   Through its unlawful, unfair, and fraudulent acts and practices, Defendants have

20   obtained, and continue to unfairly obtain, money from members of the Class. As such, Plaintiff

21   requests that this Court cause Defendants to restore this money to Plaintiff and all Class Members,

22   to disgorge the profits Defendants made on these transactions, and to enjoin Defendants from

23   continuing to violate the Unfair Competition Law as discussed herein. Otherwise, the Class may

24   be irreparably harmed and/or denied an effective and complete remedy if such an order is not
25   granted.
26              58.   WHEREFORE, Plaintiff and the Class Members she seeks to represent request
27   relief as described herein and below.
28

                                                     - 12 -

                                 THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 13 of 26



 1                                         Third Cause of Action
 2                          Violation of California’s False Advertising Law,
 3                      California Business & Professions Code §§17500, et. Seq
 4
             59.    Plaintiff repeats and incorporates herein by reference every allegation set forth
 5
     above, as though fully set forth herein.
 6
             60.    Plaintiff brings this claim individually and on behalf of the Class Members.
 7
             61.    California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,
 8
     makes it “unlawful for any person to make or disseminate or cause to be made or disseminated
 9
     before the public in this state, ... in any advertising device ... or in any other manner or means
10
     whatever, including over the Internet, any statement, concerning ... personal property or services,
11
     professional or otherwise, or performance or disposition thereof, which is untrue or misleading
12
     and which is known, or which by the exercise of reasonable care should be known, to be untrue or
13
     misleading.”
14
             62.    Defendants engaged in a scheme of charging customers their monthly membership
15
     fee even after they closed their Workshop locations, consequently, denying the full benefits of the
16
     Workshop memberships to Plaintiff and the Class Members.
17
18           63.     Defendants’ advertisements and inducements were made in California and come

19   within the definition of advertising as contained in Bus. & Prof. Code § 17500, et seq. in that the

20   promotional materials were intended as inducements to enroll in WEIGHT WATCHERS

21   programs, and are statements disseminated by Defendants to Plaintiff and Class Members.

22   Defendants knew that these statements were inaccurate and misleading.

23           64.    Defendants’ advertising that the WEIGHT WATCHERS programs are accessible,

24   and that its customers would have access to its various Workshop locations and services upon
25   paying a monthly membership fee is false and misleading to reasonable consumers, including
26   Plaintiff, because Defendants in fact closed its Workshop locations while continuing to charge
27   customers for full access.
28           65.    Defendants violated § 17500, et seq. by misleading Plaintiff and Class Members to
                                                    - 13 -

                                  THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 14 of 26



 1   believe that they would be charged the full fees for Workshop memberships only when they have
 2   access to Workshops.
 3             66.   Defendants knew, or should have known, through the exercise of reasonable care
 4
     that its advertising of its Workshops as being accessible is false and misleading. Further,
 5
     Defendants knew or should have known that it was breaching its contracts with its customers and
 6
     fraudulently charging fees when it continued charging fees while the Workshop locations were
 7
     closed.
 8
               67.   Plaintiff and Class Members lost money or property as a result of Defendants’
 9
     violation because (a) they would not have purchased or paid for WEIGHT WATCHERS absent
10
     Defendants’ representations and omission of a warning that it would continue charging customers’
11
     credit cards and debit cards while Workshop locations nationwide are closed; (b) they would not
12
     have purchased or paid for a Workshop Membership program on the same terms absent
13
     Defendants’ representations and omissions; (c) they paid a price premium for a Workshop
14
     Membership program based on Defendants’ misrepresentations and omissions; and (d) Workshop
15
     Membership programs did not have the characteristics, benefits, or quantities as promised.
16
                                          Fourth Cause of Action
17
18                                       Money Had and Received

19             68.   Plaintiff repeats and incorporates herein by reference every allegation set forth

20   above, as though fully set forth herein.

21             69.   Plaintiff brings this claim individually and on behalf of the Class Members.

22             70.   Defendants received and continue to receive monthly Workshop Membership fees

23   that were intended to be used for the benefit of Plaintiff and the Class Members. Defendants did

24   not use those membership fees for the benefit of Plaintiff and the Class Members and has not
25   returned any of the wrongfully obtained money.
26             71.   WHEREFORE, Plaintiff, and the Class Members she seeks to represent, request
27   relief as described herein and below.
28

                                                    - 14 -

                                THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 15 of 26



 1                                          Fifth Cause of Action
 2                                           Unjust Enrichment
 3            72.     Plaintiff repeats and incorporates herein by reference every allegation set forth
 4
     above, as though fully set forth herein.
 5
              73.     Plaintiff brings this claim individually and on behalf of the Class Members.
 6
              74.     Plaintiff and Class Members conferred benefits on Defendants by paying its
 7
     monthly Workshop Membership fees.
 8
              75.     Defendants have knowledge of such benefits.
 9
              76.     Defendants have been unjustly enriched in retaining the revenues derived from
10
     Plaintiff and Class Members’ monthly Workshop Membership fees without providing the expected
11
     full services.
12
              77.     Retention of Plaintiff’s and Class Members monthly Workshop Membership fees
13
     under these circumstances is unjust and inequitable because Defendants are not providing all of
14
     the Workshop Membership benefits they represented and promised to Plaintiff and Class
15
     Members, including access to its Workshop locations.
16
              78.     Defendants retention of the monthly Workshop Membership fee injures Plaintiff
17
18   and Class Members because they are not receiving the full benefits of Defendants’ monthly

19   Workshop Membership services.

20            79.     Because Defendants’ retention of the non-gratuitous benefits conferred on it by

21   Plaintiff and Class Members is unjust and inequitable, Defendants must pay restitution to Plaintiff

22   and members of the Class for Defendants’ unjust enrichment, in an amount to be determined at

23   trial.

24            80.     WHEREFORE, Plaintiff, and the Class she seeks to represent, request relief as
25   described herein and below.
26
27
28

                                                     - 15 -

                                 THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 16 of 26



 1                                         Sixth Cause of Action
 2     Breach of Contract, Including Breach of the Implied Covenant of Good Faith and Fair
 3                                                 Dealing
 4
             81.    Plaintiff repeats and incorporates herein by reference every allegation set forth
 5
     above, as though fully set forth herein
 6
             82.    Plaintiff brings this claim individually and on behalf of the Class Members.
 7
             83.    At all relevant times, Plaintiff and the Class paid monthly Workshop Membership
 8
     fees to Defendants and have otherwise performed all obligations under the contract.
 9
             84.    As alleged above, Defendants owed duties and obligations to Plaintiff including the
10
     duty to only charge Plaintiff and the Class Workshop Membership fees if Defendants provided the
11
     Workshop Membership benefits to Plaintiff and the Class.
12
             85.    In addition, every contract imposes a duty of good faith and fair dealing on the
13
     parties with respect to the performance and enforcement of the terms of the contract. Broadly
14
     stated, the covenant requires that neither party do anything which will deprive the other of the
15
     benefits of the agreement. The implied covenant is aimed at making effective the agreement’s
16
     promises, and it is breached when a party seeks to prevent the contract’s performance or to
17
18   withhold its benefits from the other party.

19           86.    Defendants breached the covenant of good faith and fair dealing because, to the

20   extent Defendants had the discretion to bill the monthly Workshop Membership rate, that

21   discretion was sufficiently constrained under the terms of the contract to support an implied

22   obligation of good faith and fair dealing.

23           87.    Defendants exercised its discretion in bad faith and breached the implied covenant

24   of good faith and fair dealing by, among other things charging Plaintiff and the Class Workshop
25   Membership and usage fees even after Defendant closed its physical Workshop locations and by
26   not refunding the full amount of the charges.
27           88.    Defendants’ contractual breaches, including its breach of the implied covenant of
28   good faith and fair dealing, caused Plaintiff and the Class to suffer damages in an amount to be
                                                     - 16 -

                               THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 17 of 26



 1   determined at trial.
 2            89.   WHEREFORE, Plaintiff, and the Class Members she seeks to represent, request
 3   relief as described herein and below.
 4
                                          Seventh Cause of Action
 5
          Violation of California’s Weight Loss Contracts Act, Civil Code §§ 1694.5, et seq.
 6
              90.   Plaintiff repeats and incorporates herein by reference every allegation set forth
 7
     above, as though fully set forth herein.
 8
              91.   Plaintiff brings this claim individually and on behalf of the Class Members.
 9
              92.   Plaintiff’s monthly membership with Defendants is “a weight loss contract” as
10
     defined in Cal. Civ. Code § 1694.5 as it is a membership in a group formed for the purposes of
11
     providing instruction, counseling, supervision, or assistance in weight reduction, body shaping,
12
     diet, and/or eating habits.
13
              93.   Although Plaintiff entered into a monthly membership contract with Defendants,
14
     Defendants ceased their in-person Workshop services such as in-person group meetings, weigh-
15
     ins, product purchasing, and other services only provided via brick and mortar locations. When
16
     Plaintiff requested a refund from Defendants, Defendants refused. Consequently, Defendants have
17
18   violated § 1694.6.

19            94.   Defendants further violated Cal. Civ. Code § 1694.7(b) because the contracts

20   entered into by Plaintiff and the Class did not contain, on their face, and in close proximity to the

21   space reserved for the signature of the buyer, a conspicuous statement in a size equal to at least

22   10-point boldface type, as follows: “You, the buyer, may cancel this agreement, without any

23   penalty or obligation, at any time prior to midnight of the original contract seller’s third business

24   day following the date of this contract, excluding Sundays and holidays. To cancel this agreement,
25   mail or deliver a signed and dated notice, or send a telegram which states that you, the buyer, are
26   canceling this agreement,” or words of similar effect.
27            95.   Defendants also violated Cal. Civ. Code § 1694.9(b) by advertising that its
28   customers would have access to its in-person Workshops upon paying a Workshop Membership
                                                     - 17 -

                                   THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 18 of 26



 1   fee is false and misleading to reasonable consumers, including Plaintiff, because Defendant in fact
 2   cancelled all in-person Workshop services while continuing to charge its customers the full price
 3   of Workshop Memberships. Reasonable consumers such as Plaintiff and Class Members would
 4
     reasonably have believed that they would be charged fees only when members have access to and
 5
     usage of Defendants’ physical Workshop locations and all in-person Workshop services.
 6
             96.    Defendants’ actions were thus willful. Defendants knew or should have known that
 7
     Defendants were breaching its contracts with customers and fraudulently charging fees when it
 8
     continued charging full Workshop Membership fees while all of its physical Workshop locations
 9
     and all in-person Workshop services were closed, cancelled, or non-accessible to Plaintiff and
10
     Class Members.
11
             97.    Each of these violations thus independently renders the contracts entered into by
12
     Plaintiff and Class Members void and unenforceable and may be cancelled at any time. See Cal.
13
     Civ. Code §§ 1694.7(e), 1694.9(a); and 1694.9(d).
14
             98.    As a result, Plaintiff and the Class Members seek to recover actual damages,
15
     including all Workshop Membership or installment fees paid while members did not have access
16
     to and usage of Defendants’ physical Workshop locations and all in-person Workshop services,
17
18   the trebling thereof, and reasonable attorneys’ fees.

19                                                   VII.

20                                       PRAYER FOR RELIEF

21          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

22   judgment against Defendants, as follows:

23          1. Certifying the Class and California Subclass as requested and naming Plaintiff as

24              representative of the Class and Plaintiff’s attorneys as Class Counsel to represent the

25              Class Members;

26          2. Award declaring that Defendants’ conduct violates the statutes and laws referenced

27              herein;

28

                                                     - 18 -

                               THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 19 of 26



 1         3. For an award finding in favor of Plaintiff and the Class Members on all counts
 2            asserted herein;
 3         4. For damages in amounts to be determined by the Court and/or jury;
 4         5. For prejudgment interest on all amounts awarded;
 5         6. For an order of restitution and all other forms of equitable monetary relief;
 6         7. For injunctive relief as pleaded or as the Court may deem proper;
 7         8. For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and
 8            expenses and costs of suit; and
 9         9. For such other and further relief as the Court deems just and proper.
10                                  DEMAND FOR JURY TRIAL
11         Plaintiff hereby demands trial of her claims by jury to the extent authorized by law.
12
     DATED: October 14, 2020                       JAMES HAWKINS APLC
13
14
15                                                 By: /s/ Gregory Mauro
                                                          JAMES HAWKINS
16                                                        GREGORY MAURO
                                                          SAMANTHA A. SMITH
17                                                        MICHAEL CALVO
18
                                                       Attorneys for Plaintiff
19                                                     SANDRA QUINTANILLA, individually and
                                                       on behalf of all others similarly situated
20
21
22
23
24
25
26
27
28

                                                  - 19 -

                             THIRD AMENDED CLASS ACTION COMPLAINT
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 20 of 26



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                                     EXHIBIT A
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        - 20 -

                        THIRD AMENDED CLASS ACTION COMPLAINT
        Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 21 of 26




                            JAMES JH HAWKINS
                                     ATTORNEYS AT LAW

                  9880 Research Drive, Suite 200, Irvine, California 92618
                 TELEPHONE (949) 387-7200, FACSIMILE (949) 387-6676

                                         May 21, 2020

Via Certified Mail
WW INTERNATIONAL, INC.,
Agent for Service of Process: CSC – Lawyers Incorporating Service
2710 Gateway Oaks Drive., Suite 150N
Sacramento, CA 95833
Receipt No. 7018 1130 0001 8270 3770


       Re:    Demand Letter Pursuant to California Civil Code Section 1782

Dear Sir or Madam:

         This letter serves as notice and demand for corrective action WW International, Inc.,
which is currently doing business as Weight Watchers (“Weight Watchers”) pursuant to the
Consumer Legal Remedies Act, California Civil Code Section 1750 et al. (“CLRA”). This letter
is sent on behalf of our client, Sandra Quintanilla, a member of Weight Watchers in the state of
California, and all other persons similarly situated. We hereby demand that you take immediate
corrective action within thirty (30) days as further described below.

       Weight Watchers is a global company specializing in providing services to assist in
healthy habits, including weight loss and maintenance, and fitness. Weight Watchers maintains
over 3,000 locations across the United States, including California and provides the above
services and access to over 40,000 weekly meetings for a monthly membership fee, whereby
members receive group support and learn about healthy eating patterns, behavior modification
and physical activity.

        While members previously had access to these locations and services, these locations and
the services originally provided are no longer accessible to members due to the closure of all
Weight Watchers locations across the United States after March 16, 2020.

       In order to induce new members and current members to purchase and/or continue their
membership, Weight Watchers intentionally misled them into believing that they would have
continued access to all services offered by Weight Watchers prior to March 16, 2020. This
conduct violates the CLRA, including but not limited to sections 1770(a) (5), (7), and (9).
Weight Watchers has misled and continues to mislead consumers, thereby unfairly permitting
Weight Watchers to increase its sales and to capture market share from its competitors.



                                               1
        Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 22 of 26




       Our client is a citizen of the State of California and is a consumer as defined in California
Civil Code section 1761(d) because she pays a monthly membership fee to Weight Watchers for
personal, family, or household use. When our client paid her membership fees after March 16,
2020, she was misled into believing that she would have continued access to the locations and
services originally provided by Weight Watchers. Had Ms. Quintanilla known the truth about
Weight Watcher’s misrepresentations and omissions, she either would not have continued paying
her membership fee or would have paid much less for it. As a result, our client suffered a loss of
money.

        We hereby demand on behalf of our client and all others similarly situated that Weight
Watchers immediately: (1) cease and desist from continued charging of full price of membership
fees of the misrepresented services; (2) initiate a corrective advertising campaign to inform
potential consumers and members of Weight Watcher’s true service offerings; and (3) offer to
refund the membership price of its services, plus reimbursement for interest.

         If Weight Watchers wishes to enter into discussions to resolve the demand asserted in this
letter, please contact me immediately.

                                              Sincerely,

                                              JAMES
                                              JAME
                                                ME
                                                M   HAWKINS
                                                 ES H        APLC
                                                      AWKINS AP
                                                             A  LC



                                              Gr
                                              Greg
                                                e ory Mauro, Esq.
                                              Gregory


Enclosed: Consumer Class Action Complaint




                                                 2
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 23 of 26



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                                     EXHIBIT B
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        - 21 -

                        THIRD AMENDED CLASS ACTION COMPLAINT
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 24 of 26



     JAMES HAWKINS APLC
 1   JAMES R. HAWKINS SBN 192925
     GREGORY MAURO, SBN 222239
 2   9880 Research Drive, Suite 200
     Irvine, California 92618
 3   Telephone: (949) 387-7200
 4   Facsimile: (949) 387-6676
     James@jameshawkinsaplc.com
 5   Greg@jameshawkinsaplc.com
     Michael@jameshawkinsaplc.com
 6
 7   Attorneys for Plaintiff SANDRA QUINTANILLA, individually and on
 8   behalf of all others similarly situated

 9                            UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
12
     SANDRA QUINTANILLA individually and on      Case No.
13   behalf of all others similarly situated
                                                 AFFIDAVIT OF VENUE BY PLAINTIFF
14                                               SANDRA QUINTANILLA
           Plaintiff,
15
     vs.
16
     WW INTERNATIONAL, INC., dba WEIGHT
17
     WATCHERS, a Virginia Corporation, and
18   DOES 1 through 10, inclusive,

19         Defendants.
20
21
22
23
24
25
26
27
28


                                           -0-

                             DECLARATION OF SANDRA QUINTANILLA
     Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 25 of 26




 1   I, SANDRA QUINTANILLA, declare as follows:
 2      1.       I am over the age of 18 and have personal knowledge of the facts set forth in this
 3   declaration, and I am competent to testify to the matters stated in this declaration under oath. I
 4   am the named Plaintiff in the above-specified action.
 5      2.       Pursuant to Cal. Civ. Code §1780(d), I make this Declaration in support of the Class
 6   Action Complaint and the claim for relief stated in that complaint under Cal. Civ. Code §
 7   1780(a).
 8      3.       The Action for relief under Cal. Civ. Code § 1780(a) has been commenced in a
 9   county that is a proper place for trial of this action because I reside in Ventura County, and this is
10   the county where the transaction or any substantial portion thereof occurred.
11        I declare under penalty of perjury under the laws of the State of California that the
12   foregoing is true and correct. Executed on May ___, 2020 in Ventura, California.
13
14                                                           ______________________
15                                                           SANDRA QUINTANILLA
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -1-

                                  DECLARATION OF SANDRA QUINTANILLA
      Case 1:20-cv-06261-PAE Document 35 Filed 10/14/20 Page 26 of 26



 1
 1                              CERTIFICATE OF SERVICE
 2
 2         I hereby certify that on October 14, 2020 I electronically filed the
 3
 3   foregoing with the Clerk of the Court for the U.S. District Court, for the Southern
 4
 4   District of New York using the CM/ECF system. All participants are registered
 5
 5   CM/ECF users, and will be served by the CM/ECF system.
 6
 6
 7   Dated: October 14, 2020                 /s/ Gregory Mauro
 7
 8                                          Gregory Mauro, Esq.
 8
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28

                                        PROOF OF SERVICE
